Mr. Justice Wole
delivered the opinion of the conrt.
The Royal Insurance Company is a foreign corporation and when sned in Aguadilla asked for a change of venue to San Juan on the ground, we take it, that its principal office was located in San Juan.
Section 78 of the Code of Civil Procedure provides:
“The legal residence of merchants, in all that relates to commercial acts and contracts and the consequences thereof, shall be the town where their principal place of business is located.
“Persons who have commercial establishments situated in different judicial districts, may be sued in personal actions at tbeir principal place of business, or where the obligation was incurred, at- the election of tbe plaintiff.”
The fundamental legal question is whether a foreign corporation can acquire a residence in Porto Rico, section 81 of the Code of Civil Procedure providing that if none of the defendants reside in the Island the action may be tried in any district which the plaintiff may designate in his complaint. Until we are convinced to the contrary we feel bound to hold that the mere establishment of an agency in Porto Rico and in San Juan does not establish a residence in the *851Island. 40 Cyc. 102 f. Hence, it would make no difference that defendant or its agent swore that the corporation had a residence in San Jnan, because such a matter is a legal conclusion.
The court below, in refusing to transfer the canse, did not base its conclusion exclusively on this legal ground, but rather on a question of fact, namely, that defendant’s affidavit did not satisfactorily show a residence in San Juan and that there was a conflict in the affidavits of the parties, which it decided in favor of the complainant. Without stopping to examine the sufficiency of the oath to one of the affidavits, we may question whether the averment that the defendant “has as its sole office in Porto Rico the one established by its general agents, Sobrinos de Ezquiaga, in San Juan” is equivalent to saying that the defendant has established a domicile or residence in San Juan. We hold that facts are panting to prove such a residence or domicile and that the affidavit with certainty only shows the establishment of an agency. The other affidavit tended to'show only the fact that the Royal Insurance Company had no other agency in Porto Rico than the one established by its agents in San Juan.
Likewise, we feel bound to accept the conclusion of the court that it was not clearly shown that the sole agency of the Royal Insurance Company was in San Juan. The showing by appellee was that there was an agency in Aguadilla. Hence, even under section 78, if an insurance company could be considered as a merchant the venue was well laid.
The order appealed from must be

Affirmed.

Chief Justice Hernandez and Justices Del Toro, Aldrey and Hutchison concurred.